HonorableTom 1. Beeuchamp
Secretaryof State
Austin,Texas

                                Attention:    Mr. Claude A. Williams

Dear Sir:
                                OpinionHo. O-1140
                                Re: Statutesapplicableto a foreign
                                    corporationissuingno psr value
                                    stock and applyingfor s permit to
                                    &business inTexas.

We acknowledgereceiptof your letterof July 19, in vhich you request
the opinionof this depertmenton the follovlngthree questions:

    '1. In the matter of a foreigncorporation  with non par
    value shares of stock,must such corporationshow that
    at least $25,COCof the non par valus'shareshave been
    subscribedand paid for which in no event shell be less
    than ten per cent of the capitalstock?

    “2.  In case of a foreign corporation vith both per and
    non par shares,would such corporationhave to show that
    5U$ of its par value shares has been subscribed.:and lO$
    paid in, providingthat such non par value shares shall
    be not less than $25,000paid in?

     "3. Would Article 1530 of the Revised Civil Statutes
    control   in all   instances in the matter      of foreign
    corporations,    that is, muat each foreigncorporation,
    regedless of its divisionof capitalstock into par
    and non par shares,be controlledby this articleof
    the Statutes,    re@rdleas   of the limitations     conferred
    by virtue of the non par value Act?”

As you indicatein your letter,,in an OpiniondatedAugust 2, 196,
addresse&to Eon. D. A. Gregg,Acting Secretaryof State,Assistant
AttorneyGeneralGeorgeE. Christiananswered-tie identical
questionsset out above;the first two in the negativeandU.e third
in the affirmative.
HonorableTom L. Beauchamp,Psge 2    (O-1140)



The provisionsof Chapterlga, Title 32, RevisedCivil Statutesof 195,
apply only to the organizationof Bomeaticcorporationsand the e?aendment
of &a&em    of domesticcorporations.The articlescontainedin Chapter
19, Title -52,RevisedCivil Statute8of 1925, set forth the conditions
under which a foreigncorporation vill be permittedto do businessin
Texas. We enclosea copy of the Opinionof AssistantAttorneyGeneral
Christian,with which we fully concur.

                                   Yours very truly

                             ATIXRNFX-OF~

                             s/ Ross Carlton



                             BY
                                   Ross Carlton
                                      Assistant

RC:in-law
ENC.

APPRO~'~ JULY 28,   1939
s/w.  F. KmlE
FIRST ASSISTART
ATTORUEf G-

APPFiovEBOPmIOH col4lmYTE
RI R. w. F.,